Citation Nr: 9916840	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1995, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a bilateral 
foot disorder.  The veteran subsequently perfected an appeal 
of that decision.  A hearing on this claim was held in 
Nashville, Tennessee, on April 14, 1998, before Lawrence M. 
Sullivan, who is a member of the Board and was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

In a July 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's claimed heel pain to his period of active service.

2.  There is no competent evidence of record relating the 
veteran's arthritis of the ankles to his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case the veteran does not 
assert that he injured his feet in combat, so this provision 
does not apply to him.

The veteran testified at his April 1998 hearing that his 
heels and feet are painful after not being used for a while, 
such as overnight, and after prolonged use.  He also asserts 
that his ankles swell and get hot.  Service medical records 
indicate that the veteran was treated in February 1966 for 
"contusion, os calcis, bilateral," due to continuos 
marching and drilling during basic training.  He had swelling 
and tenderness of the affected parts and was treated with bed 
rest, elevation, and whirlpool treatments.  He was discharged 
to duty after a week and was given foam heel pads.  Upon 
discharge from service, the veteran's feet and lower 
extremities were reported as normal.

Post-service medical records are negative for any complaints 
of heel pain or foot problems other than May and September 
1994 notations of ankle pain, and complaints of aching in the 
ankle and mid-foot at the mid foot at a January 1999 VA 
examination.  The ankle pain in 1994 was attributed to 
arthritis; however, x-rays taken at the January 1999 VA 
compensation examination fail to indicate the presence of 
arthritis.  The examiner noted heel spurs, but indicated that 
they were not where the veteran was symptomatic, and stated 
that, "it is hard for me to date this back to his military 
time."  Additionally, while the examiner noted the presence 
of a positive rheumatoid factor raising the possibility of 
rheumatoid arthritis, he noted that this arthritis, 
"probably would not date back to [the] military."  His 
diagnosis was generalized aches and arthralgias with no 
specific diagnosis for the feet.  

The Board notes that the record contains a multitude of 
medical records which address complaints and treatment for 
sinusitis, bilateral knee pain, shoulder pain, elbow pain, 
finger pain, and back pain, but contain only the above 
referenced notations with regard to his ankles or feet.  
Additionally, none of the medical records relate the 
veteran's complaints of ankle or foot pain to his period of 
active service, and in fact, as noted above, the VA examiner 
specifically noted that he could not state that a 
relationship exists between the veteran's possible ankle 
arthritis or his heel spurs and service.  Further, the 
veteran himself acknowledged the absence of such medical 
evidence at his April 1998 hearing before a member of the 
Board.  Despite this acknowledgment, to the extent that the 
veteran is attempting to provide the missing nexus through 
his own statements and testimony, he is not competent to do 
so.  His sworn testimony and other statements are not 
competent evidence to establish the etiology of his foot and 
ankle pain.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Consequently, in the absence of any medical evidence 
proffering a relationship between the veteran's claimed foot 
and ankle pain, and his period of active service, the Board 
finds that the veteran's claim is not well grounded.  
Accordingly, his claim of entitlement to service connection 
for a bilateral foot disability is denied.

The Board notes that in the May 1999 Written Brief 
Presentation the veteran's accredited representative asserts 
that the January 1999 examination is not adequately 
responsive to the Board's July 1998 remand, and that 
additional clarification is required pursuant to Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998) (compliance with Board 
remands is a matter of due process).  However, in reviewing 
the record the Board finds that the examiner adequately 
responded to the remand requests.  The Board asked for 
identification of the veteran's foot disability, along with 
date of onset and etiology.  The examiner stated that he 
found no specific foot disorder, and thus there was no date 
of onset to be noted, and the etiology of his arthritis and 
heel spurs was addressed and expressed in as definite terms 
as possible.  Accordingly, no further clarification is 
required, and the Board sees no reason to re-submit this case 
to the RO and the examiner for additional development.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

